EXHIBIT 10.1


FIRST AMENDMENT TO
SECURITIES PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the “First Amendment”) is
made and entered into as of this 18th day of January, 2007, by and among Rancher
Energy Corp., a Nevada corporation (the “Company”), and the undersigned Buyers.
 
A.    The Company and the investors listed on the Schedule of Buyers
(collectively, the “Buyers”) entered into a Securities Purchase Agreement dated
as of December 21, 2006 (the “Agreement”).
 
B.    The Company and certain of the Buyers desire to amend the Agreement to
increase the maximum size of the offering from $76,343,130 to $79,500,000.
 
C.    Section 9(c) of the Agreement provides that an instrument signed by the
Company and the holders of at least 60% of the aggregate amount of Registrable
Securities issued and issuable under the Agreement and the Notes is necessary to
amend the Agreement and such holders desire to amend the Agreement to increase
the maximum size of the offering.
 
NOW, THEREFORE, the Company and the Buyers hereby agree:
 
1.    The first sentence of 1(c) is hereby deleted in its entirety and the
following substituted therefor:
 
(c)    Subsequent Sales of Common Shares, Notes and Warrants. At any time on or
before February 19, 2007, or such later time as the Company and the holders of
at least 60% of the Registrable Securities issued and issuable under the
Agreement may mutually agree, the Company may sell additional securities
(including Notes) up to a maximum raised hereby (including the securities sold
at the Closing) of $79,500,000 to such persons (the “Additional Buyers”) as may
be approved by the Board of Directors of the Company.
 
2.    Except as modified by this First Amendment, all terms of the Agreement
shall remain in full force and effect without modification.
 
3.    This First Amendment may be executed in any number of counterparts, each
of which when so executed and delivered will be deemed an original, and all of
which together shall constitute one and the same Agreement. A facsimile
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original and not a facsimile signature.
 
4.    Capitalized terms not otherwise defined herein have the respective
meanings ascribed to them in the Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the day first above written.
 

COMPANY BUYERS           RANCHER ENERGY CORP.          
By:
           
Name:
       
Title:
By:             
Name:
  ADDRESS:  
Title:
                             

  
 
 
2

--------------------------------------------------------------------------------

 
 